United States Court of Appeals
                    FOR THE EIGHTH CIRCUIT
                        ___________

                        No. 97-2977
                        ___________

Neil L. Griswold,            *
                             *
         Appellant,          *
                             *
    v.                       *
                             *
New Madrid County Group Practice,                    *
Inc., also known as Southeast *
Appeal from the United States
Missouri Health Network,     *
District Court for the
                             *
Eastern District of Missouri.
         Appellee,           *
                             *
 [UNPUBLISHED]
Jimmy Cravens; Ralph Barnwell, Jr.;                  *
Dianne Compton; Bill Glaus; Mike                     *
Barnes, Dr.; Roseann Whittemore;                     *
Tracye Harris; Angel Castro; Murray                  *
Wallace; Ben Petit; Linda Marroquin,                 *
                             *
         Defendants.   ___________
                             *

                             Submitted: February 27, 1998
                                     Filed: March 2, 1998
                        ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.
    Neil Griswold sued New Madrid County Group Practice,
Inc. (Group Practice), claiming that it refused to renew
his employment contract in violation of the Age




                           -2-
Discrimination in Employment Act of 1967, 29 U.S.C. § 621
et seq., 42 U.S.C. § 1983, and the state constitution.
Group Practice moved for summary judgment, arguing that
Griswold failed to state a constitutional violation, and
that--assuming Griswold had made a prima facie case of
discrimination--his    failure   to    obtain   admitting
privileges at the local hospital constituted a legitimate
nondiscriminatory reason for nonrenewal, which Griswold
could not demonstrate was pretextual. The district court1
granted summary judgment, holding that Group Practice was
not a state actor under section 1983, and that Griswold
failed to provide any evidence to rebut Group Practice&s
legitimate nondiscriminatory reason for nonrenewal of his
contract.    Griswold appeals, arguing only that the
district court should have granted him a continuance to
engage in discovery.

    After careful review of the parties& briefs and
appendix, we conclude that the district court did not
abuse its discretion by ruling on the summary judgment
motion without granting Griswold a continuance for
discovery:     although Griswold filed an affidavit
attesting that he needed to engage in discovery to prove
pretext, he did not identify what discovery was necessary
or what facts he hoped to discover.        See Dulany v.
Carnahan, 132 F.3d 1234, 1238-39 (8th Cir. 1997).
Accordingly, we affirm.

      A true copy.



      1
         The HONORABLE E. RICHARD WEBBER, United States District Judge for the Eastern
District of Missouri.

                                         -3-
Attest:

      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                      -4-